DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Allowable Subject Matter
2.  	Claims 1-3, 5-17, 19-20 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-3, 5-11, the prior art failed to disclose or reasonably suggest a first semiconductor chip on an upper surface of the first connection structure, said first semiconductor chip comprising a substrate, a semiconductor device on the substrate, and a through substrate via (TSV) penetrating through the substrate; a first molding layer located on the upper surface of the first connection structure and at least partially surrounding the first semiconductor chip; a first bond pad on the first semiconductor chip; a first bond insulation layer at least partially surrounding the first bond pad; a second bond pad directly contacting the first bond pad; a second bond insulation layer at least partially surrounding the second bond pad; and a second semiconductor chip on the second bond insulation layer. 
5. 	Regarding Claims 12-15, the prior art failed to disclose or reasonably suggest a lower chip pad on a lower surface of the semiconductor substrate, an upper chip pad on an upper surface of the semiconductor substrate, and a through substrate via (TSV) in extending through the semiconductor substrate, which extends between the lower chip pad and the upper chip pad; a first molding layer on the second surface of the redistribution structure and at least partially surrounding the first semiconductor chip; an electrically conductive connection member (CP) extending through the first molding layer; a first bond pad on the upper chip pad of the first semiconductor chip; a first bond insulation layer on an upper surface of the first semiconductor chip and an upper surface of the first molding layer and at least partially surrounding the first bond pad; a second bond pad contacting the first bond pad; a second bond insulation layer contacting the first bond insulation layer and at least partially surrounding the second bond pad; and a second semiconductor chip on the second bond pad and the second bond insulation layer.

6. 	Regarding Claims 16-20, the prior art failed to disclose or reasonably suggest an electrically conductive through substrate via (TSV), which extends through the first semiconductor chip and is electrically connected to the first bond pad; a first bond insulation layer, which extends on the first semiconductor chip and at least partially surrounds the first bond pad; a second bond pad directly contacting the first bond pad; a second bond insulation layer at least partially surrounding the second bond pad; a second semiconductor chip on the second bond pad and the second bond insulation layer; and a first molding layer located on the second bond insulation layer and at least partially surrounding the second semiconductor chip.

Remarks:
5.	The closest prior arts are Yu et al., (US 9773768 B2), and Matsubara, US 9368474. However, none of the reference teaches or suggest the claimed invention, for instance “......a first bond insulation layer, which extends on the first semiconductor chip and at least partially surrounds the first bond pad; a second bond pad directly contacting the first bond pad; a second bond insulation layer at least partially surrounding the second bond pad; a second semiconductor chip on the second bond pad and the second bond insulation layer; and a first molding layer located on the second bond insulation layer and at least partially surrounding the second semiconductor chip, as recited in the claim.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899